Citation Nr: 0719611	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  02-12 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  His active duty service included a Vietnam tour in 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This matter was previously before the Board in 
October 2003 at which time it was remanded for additional 
development.


FINDING OF FACT

The veteran's claimed stressors are not related to combat and 
have not been corroborated by credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
appeal, the appellant was provided with initial notice of the 
VCAA in March 2002 which was prior to the July 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2002 letter and in a December 2003 
letter, the RO informed the appellant of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, the March 2002 and December 2003 letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the appellant must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

Moreover, the Board issued the veteran a letter in April 2003 
requesting a statement of potential and alternative sources 
of supporting evidence regarding the veteran's alleged 
stressors and furnishing a PTSD questionnaire form to him for 
his completion.  This request letter was issued in accordance 
with the requirements of Patton v. West, 12 Vet. App. 272, 
276 (1999), regarding the special care to be exercised in 
requesting corroborating evidence from the veteran or 
otherwise corroborating claims of personal assault stressors.  
In May 2003, VA received the veteran's completed PTSD 
stressor statement/questionnaire along with his statement and 
statements from his wife and daughter.  In subsequent letters 
dated in August 2006 and October 2006, VA asked the veteran 
to provide additional evidence regarding his claimed 
stressors.  He has not responded to date.  The Board thus 
finds that all notices required by VCAA and implementing 
regulations, as well as by Patton and VA Adjudication 
Procedure Manual M21-1, Part III, Chapter 5.14 c. 
(instructions for PTSD claims based on personal assault), 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in the August 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
affording the appellant VA examinations during the appeal 
period, providing him with the opportunity to attend a 
hearing, and requesting verification of the claimed stressors 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC).  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  In this regard, the appellant 
provided the names of people he said he told about the 
personal assault.  However, he did not include their 
addresses or any contact information.  Moreover, he was 
advised in the April 2003 letter to send corroborating 
stressor evidence such as lay statements from comrades.  
Thus, VA has fulfilled its duty to assist the appellant in 
regard to this stressor.  Also, the veteran reported to a VA 
psychologist in September 2002 that he has been receiving 100 
percent disability from "SSI" since November 2000.  He also 
reported that it was for his back and heart problems.  As 
these disabilities have no relevance to the veteran's present 
service connection claim for PTSD, there is no prejudice to 
the veteran in not requesting his SSA records.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran's service medical records are devoid of 
complaints or diagnoses of a psychiatric nature.  He was 
shown to have a normal clinical psychiatric examination at 
his December 1969 separation examination. 

A private medical record dated in August 1996 from Health 
Care Associates reflects the veteran's report of sleep 
problems.   

The veteran was seen by Health Care Associates in January 
1997 for a blood pressure check.  He reported at that time 
that his step-son was presently living at home and there had 
been increased strife for two years.  He went on to report 
being very stressed and admitted to decreased work 
performance and increased irritability.  He also reported 
sleep problems.  He was given an assessment that included 
marital discord, sleep disturbance versus sleep apnea, and 
anxiety by history.  

In January 2001, the veteran filed a claim for service 
connection for PTSD with major depression and anxiety.  He 
enclosed a PTSD Evaluation Summary dated in January 2001 that 
contained two claimed inservice stressors.  The first 
stressor occurred in Vietnam on a beach in Cam Ranh Bay.  The 
veteran reported that while he and other Marines were playing 
on a beach with five Vietnamese children, one of the 
children, a young boy, pulled out a gun and shot two Marines.  
He said that the boy then turned the gun on him, but the gun 
did not fire.  The second stressor involved a sexual assault 
that occurred approximately four months after the veteran's 
enlistment in the Navy and took place while he was stationed 
at Pearl Harbor.  He explained that he had been raped one 
night, but instead of reporting the truth to the officers, he 
lied and reported that the assailant " 'just tried something 
with him' versus raping him."  The PTSD Evaluation Summary 
was signed by a VA readjustment counseling therapist who 
stated that the veteran presented with symptomatology with 
major depressive disorder and mixed anxiety.  He said that 
the veteran also had a number of symptoms consistent with 
PTSD and noted that the most prominent theme throughout the 
evaluation had been depressive symptoms with panic/anxiety.

During a February 2002 visit to a VA mental health clinic, 
the veteran reported the two inservice stressors.  He said 
that the shooting on the beach was done by a Vietnamese 
teenager.  The examiner noted that the veteran last worked in 
November 1999 secondary to a heart attack.  He assessed the 
veteran as having symptoms of PTSD secondary to military 
trauma and noted that the veteran had difficulty proving 
stressors in past attempts at compensation.  

In an April 2002 statement, the veteran provided additional 
details regarding his stressors.  With respect to the rape, 
the veteran said that while in Pearl Harbor in August 1968, 
there was a black man who made some sexual remarks to him and 
followed him around a lot.  He said that one night while he 
was almost asleep in his barracks, the man pinned him down 
and raped him.  He said he complained about the man to a S.P. 
(shore patrol) officer, but did not go so far as to report 
the rape because he was embarrassed.  He said that following 
his complaint the man was moved and he never saw him again.  
Regarding the second incident, the veteran said it occurred 
after he left Pearl Harbor while serving on the USS Jamestown 
AGTR3.  He said he and other Marines were having a beach 
party while docked for supplies at Cam Ranh Bay and were 
playing with four Vietnamese children.  He reported that a 
fifth child, a boy, came up to two Marines and shot them.  He 
went on to report that the boy fired two shots at the 
veteran, but nothing happened and the boy ran away.  

During an April 2002 VA mental health clinic visit, the 
veteran reported increased stress over the prior month.  He 
was assessed as having PTSD, chronic, severe.  During a May 
2002 VA mental health clinic visit, the veteran reported 
intrusive thoughts of trauma.  He also reported losing a part 
time job a week earlier due to a temper outburst.  He was 
assessed as having PTSD, chronic, severe.  

The veteran reported during a VA mental health clinic visit 
in September 2002 that he reported the rape incident to shore 
patrol and there was a written record and video tape made of 
the report.  He reported being very anxious and upset at the 
time of the incident.  He further reported that he had not 
been able to work since 2000 and had been 100 percent 
disabled from "SSI" since November 2000 for back and heart 
problems.  He was assessed as having PTSD, chronic, severe.

On a May 2003 form asking for additional information 
regarding the veteran's stressors, the veteran added a third 
stressor.  He said that this stressor took place in June 1969 
while on board the USS Jamestown and involved being turned 
down for emergency leave after receiving a letter that his 
mother had terminal cancer.  He noted that his mother did not 
end up dying until July 1971.  He also provided the names of 
three servicemen whom he said he told about the incident at 
Pearl Harbor, but not that it was a rape.  

Also in May 2003, the veteran submitted a statement asserting 
that things were never the same after service.  He said when 
he got out of service he didn't want to see anyone, went 
through two divorces, and had problems with drinking.  He 
also submitted a statement from his daughter asserting that 
the veteran was very moody and had a hard time getting along 
with people.  She said she remembers that while growing up 
the veteran would wake up in the middle of the night crying 
and talking about Vietnam.  She also said he never talked 
much about the war as it was too "emotionally disturbing" 
for him.  There was also a statement from the veteran's 
present wife stating that she has known the veteran since 
1979 and that he has always been moody, "high tempered" and 
had difficulty holding a job.  She said that it was not until 
the veteran began seeking treatment with VA that he told her 
about what happened in Vietnam.

In August 2006, the Appeals Management Center (AMC) sent the 
veteran a letter informing him that requests made to the 
Naval Criminal Investigative Services and JSRR/CURR did not 
produce any information verifying his alleged stressors.  The 
AMC further informed the veteran that in order to conduct 
further research into the stressor on the beach in Vietnam, 
he had to submit the names and unit designations of the 
Marines who were killed.  The AMC made a second request to 
the veteran for this information in an October 2006 letter.  

III.  Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  A stressor need not be 
corroborated in every detail.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).

Special consideration must be given to claims for PTSD based 
on personal assault. Patton v. West, 12 Vet. App. 272 (1999).  
In particular, the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
considered substantive rules that are the equivalent of VA 
regulations and must be applied.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  Paragraph 5.14c states that, 
in cases of personal assault, development of alternate 
sources for information is critical.

There is an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred.  These sources include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14, which recognize that "[b]ehavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."  See also 
38 C.F.R. § 3.304(f)(3).

In this case, the claimed stressors include a sexual assault, 
witnessing two servicemen get shot and killed by a Vietnamese 
boy at a beach party, and being turned down for emergency 
leave following news of a terminally ill family member.  As 
these claimed stressors are not related to combat, the 
veteran's assertions alone are not sufficient to establish 
their occurrence.  Thus, the veteran's assertions must be 
corroborated by credible supporting evidence.  Cohen, supra.  

In an attempt to corroborate the veteran's alleged stressors, 
VA forwarded the veteran's stressor and service information 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly known as United States Armed Services 
Center for Unit Records Research (CURR)).  The JSRRC informed 
VA in July 2007 that it coordinated its research with the 
Naval Criminal Investigative Service (NCIS) in an attempt to 
verify the sexual assault, but was unable to locate 
documentation concerning this claimed stressor.  It noted 
that the NCIS retains records of that type for 25 years.  The 
JSRRC also informed the VA that if reported, the incident may 
be documented in the veteran's Office of Management Personnel 
File.  However, the veteran's personnel records are already 
on file and do not document the rape or any type of assault.  

The Board has considered the holding in Patton involving the 
personal assault.  However, there is no alternative evidence 
sufficient to verify the assault.  Although there is a 
statement from the veteran, as well as statements from his 
daughter and wife, asserting that he exhibited bad behavior 
ever since service, including being moody, having a bad 
temper, and drinking, such statements do not show any type of 
behavior change at the time of the claimed sexual assault in 
service in 1968.  Consequently, these statements are not 
sufficient to verify that the assault in service occurred.  
See M21-1, Part III, 5.14(c)(8),(9); Patton, supra.

With respect to the stressor involving the killings on the 
beach in 1969 while the veteran was serving on board the USS 
Jamestown, the JSRRC informed VA that the 1969 history 
submitted by the USS Jamestown does not document this 
stressor.  The JSRRC further informed VA that in order to 
conduct further research, i.e., a casualty search, the 
veteran must provide the names and unit designations of the 
servicemen killed.  

Despite two requests by VA (in August 2006 and October 2006) 
asking the veteran to provide the names and unit designations 
of the servicemen who were killed on the beach, the veteran 
did not submit this information.  

In sum, the claimed stressors have not been verified despite 
VA's attempts to do so.  Consequently, notwithstanding 
medical evidence showing that the veteran has PTSD related to 
his claimed stressors, the second requirement for 
establishing service connection for PTSD under § 3.304(f) 
(i.e., credible supporting evidence that the claimed in-
service stressor occurred) has not been met.  Therefore, the 
claim must be denied since without establishing all three 
requirements under 38 C.F.R. § 3.304(f), service connection 
for PTSD is not warranted.  

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.


ORDER

Service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


